DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on May 13, 2022.  Claims 2-38 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Response to Amendment
Concerning the “Claim Objections, Amendments to Claims 29, 30, and 32, and New Claims 33 and 34” section on page 7 of the Applicant’s Response filed on May 13, 2022, the amendment to claim 32 to address the informality has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.

Response to Arguments
Concerning the “Claim Rejections – 35 U.S.C. § 103” section on pages 7-10 of the Applicant’s Response filed on May 13, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.  However, it is worth noting that, although the applicant argues that the Kaplan reference teaches away from including “a non-conductive distal tip” because it discloses the positioning of at least one of their electrodes at the distal tip of their devices, the examiner asserts that the Kaplan reference additionally discloses that the electrodes may be placed “in proximity to the distal outlet… although other locations may also be suitable” ([¶ 0138]).  Thus, the placement of an electrode at the distal tip is not critical to the operation of the device, and it may be obvious to have a version of the Kaplan invention that includes a non-conductive distal tip with no electrode at the distal tip, which is further discussed in the Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore).
Concerning claims 2, 6, 25, and 26, the Kaplan et al. prior art reference teaches a method for positioning an electrode at or near target tissue in a patient, said method comprising: navigating an elongate body having a distal portion and a proximal portion (Figure 9; 130) to position at least one electrode (Figure 8; 72) and at least one anchoring element deployable from a first side of the distal portion of the elongate body adjacent to target tissue (Figure 16; 194); after the distal portion of the elongate body has been positioned adjacent the target tissue, actuating a displacement mechanism by inflating a balloon (Figure 9; 132) attached to a second side of the distal portion of the elongate body opposite to the first side to engage the distal portion but not the proximal portion of the elongate body against the target to tissue to contact the at least one electrode and the at least one anchoring element against the target tissue ([¶ 0151]); and after actuating the displacement mechanism to engage the distal portion of the elongate body against the target tissue, deploying the at least one anchoring element from one or more apertures located on the first side of the distal portion of the elongate body (Figure 8; 22) and proximal to a distal tip of the elongate body (Figure 8; aperture 22 is proximal to tip 16 and electrode 72 located at distal tip) to affix the at least one anchoring element to the target tissue ([¶ 0166], anchoring element is the anchor of the lead), but it does not specifically teach the elongate body having a non-conductive distal tip.
However, the Santamore reference teaches an available commercial lead for deployment within the heart, therein being in the same field of endeavor as the Kaplan reference, wherein the Santamore reference further teaches the distal end of the lead consisting of a flexible silicone rubber tip designed to be atraumatic to vessels during advancement ([¶ 0008]).
Although the Kaplan reference shows embodiments where the elongate body includes an electrode at the distal tip, the Kaplan reference also teaches that the electrode may be located in alternative locations (Kaplan; [¶ 0138]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the distal tip of the Kaplan reference be an atraumatic, non-conductive distal tip made of flexible silicone rubber, therein being formed from a soft compressible material which reduces the risk of tissue penetration, as in the Santamore reference given flexible silicone rubber is a known material for forming the distal end of a lead that allows the lead to be atraumatic (Santamore; [¶ 0008]).
Concerning claims 3 and 4, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches actuating the displacement mechanism including expanding the displacement mechanism in a direction substantially opposite to a direction of anchoring element deployment (Figure 9; 132 | [¶ 0151]) to push against a wall of tissue which opposes the target tissue (Figure 9; 130).
Concerning claim 7, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the target tissue being within a heart of a patient (Figure 9; E), and wherein the balloon is inflated against a heart tissue opposite to an interventricular septum (Figure 9; balloon pushes against the elongate member, which in turn pushes against the epicardium, which is opposite the interventricular septum).
Concerning claim 8, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the target tissue being within a ventricle of a heart of a patient, given “a ventricle” may be defined as a small cavity within an organ <thefreedictionary.com/ventricle>, and the pericardial space is a cavity within the heart.
Concerning claim 9, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the displacement mechanism being configured to apply suction ([¶ 0023]).
Concerning claim 15, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the at least one anchoring element being deployed while the displacement mechanism remains actuated and the at least one anchoring element remains in contact with the target tissue ([¶ 0151], displacement mechanism is inflated to orient the elongate member for placement, and thus remains inflated upon placement of the anchoring element [¶ 0167]).
Concerning claims 17 and 18, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the method further comprising temporarily pacing cardiac rhythm with the at least one electrode contacted against the target tissue ([¶ 0144], temporary pacing electrode temporarily paces the heart).
Concerning claims 19 and 20, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the method further comprising removing the elongate member ([¶ 0167]), which would include deactivating or reversing the displacement mechanism, after fixation of the lead, wherein the anchoring element remains affixed to the target tissue after the elongate member is removed, and wherein the displacement mechanism is actuated and then reversed.
Concerning claim 21 the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the method further comprising reversing deployment of the at least one anchor element ([¶ 0172], lead, and thus the anchor element, is removed, thus reversing deployment).
Concerning claim 23, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the at least one anchoring element comprising an anchor tip with a curled shape when deployed (Figure 23B; 116, helical coil shape of anchor may be interpreted as being coiled).
Concerning claim 27, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein Kaplan reference further teaches the at least one electrode being positioned proximal to the non-conductive distal tip of the elongate body (Figure 10; 72).
Concerning claim 35, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, wherein the Kaplan reference shows embodiments where the at least one electrode comprises a first electrode positioned distally of a central portion of the displacement member (Figure 16; 176 distal) and a second electrode positioned proximally of central portion of the displacement member (Figure 16; 176 proximal | See also Figure 19), wherein the embodiments show that the electrodes may be on the face of the elongate body, but does not need to be positioned on the distal tip.
Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view of Fain et al. (US 5476500, hereinafter Fain).
Concerning claim 5, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, but does not specifically teach the target tissue being within a ventricle of a heart of the patient, and wherein the target tissue is on an interventricular septum and the displacement mechanism pushes against a wall opposite to the interventricular septum.
However, the Fain reference teaches a method for positioning a pacing electrode within a patient, therein being in the same field of endeavor as the Kaplan reference, wherein the Fain reference further teaches the method teaching that the target tissue for attaching the electrode is within a ventricle of a heart of a patient, and wherein the target tissue is on an interventricular septum (Figure 1; 30).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the target tissue of the method of the Kaplan and Santamore combination be on an interventricular septum of the patient as in the Fain reference, which would have the displacement mechanism push against a wall opposite of the interventricular septum given the interventricular septum has been defined as a target tissue that allows for more intimate contact with heart tissue (Fain; Column 1, Lines 46-51).
Claims 10 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view Kane et al. (US 4570642, hereinafter Kane).
Concerning claims 10 and 28, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, but does not specifically teach the step of verifying the fixation of the at least one anchoring element after deploying the at least one anchoring mechanism.
However, the Kane reference teaches a method for positioning an electrode in a patient’s heart (Figure 1; 10), therein being in the same field of endeavor as the Kaplan reference, wherein the Kane reference further teaches an anchoring element (Figure 1; 37), wherein the method of implanting the electrode further includes verifying fixation of the lead by observation with a fluoroscopy unit (Column 4, Lines 38-56).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the step of verifying the fixation of the anchor to the target tissue of the Kaplan and Santamore combination include releasing a contrast fluid and viewing the contrast fluid flow under fluoroscopy as in the Kane reference to assure that the device is properly positioned (Kane; Column 4, Lines 38-56).
Claims 11-14 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view of Sengupta et al. (US 7991484, hereinafter Sengupta).
Concerning claims 11-14 and 28, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, but does not specifically teach the step of verifying the fixation of the at least one anchoring element after deploying the at least one anchoring mechanism.
However, the Sengupta reference teaches a method for active fixation of a medical lead, therein being in the same field of endeavor as the Kaplan reference, wherein the Sengupta reference further teaches an extendable anchoring electrode being electrically verified by measuring the impedance of the electrode once the anchoring mechanism is deployed (Column 3; Lines 22-39).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of the Kaplan and Santamore combination include the step of verifying the fixation of the at least one anchoring element by measuring the impedance across distal contact points intended to be in contact with the target tissue, and thus receiving an electrical signal, after deploying the at least one anchoring mechanism as in the Sengupta reference to assure that the tip of the lead is properly positioned relative to the heart (Sengupta; Column 3, Lines 22-39).  
Furthermore, the lead of the Kaplan reference may be interpreted as one of the at least one electrodes, wherein in verifying the fixation of the anchoring element of the lead, the position of one of the at least one electrodes is also verified, and wherein the Kaplan reference further teaches removing the elongate member ([¶ 0167]), which would include deactivating or reversing the displacement mechanism, after fixation of the lead, wherein removal of the elongate member would occur after verification of fixation.
Concerning claim 22, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 21, but does not teach comprising withdrawing the elongate body away from the target tissue after reversing the deployment of the at least one anchor element.
However, the Kaplan reference teaches removing the elongate member after proper placement of the anchor ([¶ 0167]).  Furthermore, the Sengupta reference teaches a method for active fixation of a medical lead, therein being in the same field of endeavor as the Kaplan reference, wherein the Sengupta reference further teaches an extendable anchoring electrode being electrically verified by measuring the impedance of the electrode once the anchoring mechanism is deployed (Column 3; Lines 22-39), wherein if after the anchoring mechanism is deployed and the measured electrical impedance value for the mapping collar is below a predetermined value, the anchor can be repositioned, which would involve reversing the deployment of the at least one anchor (Column 3, Lines 1-19).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the method of the Kaplan and Santamore combination include the step of repositioning the anchor mechanism, and thus reversing deployment of the at least one anchor if it is determined not to be properly placed, and withdrawing the elongate body away from target tissue after the repositioning of the anchor to assure proper placement of the anchor (Kaplan; [¶ 0167] | Sengupta; Column 3, Lines 1-19).
Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view of Mika et al. (US 2001/0031994, hereinafter Mika).
Concerning claim 16, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, but does not specifically teach the at least one electrode comprising an electrode array.
However, the Mika reference teaches a lead for implantation into the heart for pacing, therein being in the same field of endeavor as the Kaplan reference, wherein the Mika reference states that electrode arrays may be used in place of single electrodes ([¶ 0171]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the single temporary electrode of the Kaplan and Santamore combination be an electrode array as in the Mika reference given an electrode array is a known obvious alternative to a single electrode (Mika; [¶ 0171]).
Claims 24 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view of Christian et al. (US 2010/0198041, hereinafter Christian).
Concerning claims 24 and 36-38, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 23, but does not specifically teach the anchor tip of the at least one anchoring element having a straight shape prior to being deployed.
However, the Christian reference teaches a number of different anchor tip configurations, therein defining the same field of endeavor as the Kaplan reference, wherein the Christian reference further teaches that said anchors may have a curled shape when deployed (Figure 10; 102), and a straight shape prior to being deployed (Figure 9; 94 | [¶ 0080]), wherein said curled shape extends distally from the elongate body before curling back proximally, and curving back distally after curving back proximally.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the anchor tip of the Kaplan and Santamore combination include a straight shape prior to being deployed along with a curling shape as it extends out of the elongate body as in the Christian reference to provide an undeployed configuration that allows for the anchor to be delivered through a narrow lumen within the lead and further anchor the electrode once deployed (Christian; [¶ 0080]).
Claims 29-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan et al. (US 2003/0212446, hereinafter Kaplan) in view of Santamore et al. (US 2008/0077217, hereinafter Santamore) as applied to claims 2-4, 6-9, 15, 17-21, 23, 25-26, and 35 above, and further in view of Wood (US 2003/0208197).
Concerning claims 29, 30, and 33, the combination of the Kaplan and Santamore references as discussed above teaches the method of claim 2, but does not specifically teach the at least one anchoring element being deployed by releasing a spring-loaded actuator, thereby affixing the at least one anchoring element to the target tissue.
However, the Wood reference teaches a device for delivering an electrode lead into a patient’s tissue, therein defining it as being in the same field of endeavor as the claimed invention, wherein the distal tip of the electrode lead (Figure 3; 18) is deployed by releasing a spring-loaded actuator (Figure 2; 24), thereby affixing the lead to the target tissue ([¶ 0020]), wherein the spring-loaded actuator comprises a spring (Figure 2; 30), the spring being held in compression prior to release of the spring-loaded actuator ([¶ 0018]), and wherein the release of the spring-loaded actuator releases the spring from compression and causes a slide (Figure 2; 28) coupled to the spring electrode to move from a first position to a second position to deploy the at least one anchoring element, wherein releasing the spring-loaded actuator comprises freeing a trigger release ([¶ 0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the deployment of the anchoring element of the Kaplan reference be performed by releasing a spring loaded actuator as in the Wood reference to provide an automatic deployment of the anchoring element into the target tissue that may be easily operated using only one hand (Wood; [¶ 0006]) which would in turn affix the at least one anchoring element to target tissue.
Concerning claims 31, 32, and 34, the combination of the Kaplan, Santamore, and Wood references as discussed above teaches the method of claims 29 and 30, wherein the Wood reference further teaches the spring-loaded actuator comprising a reload switch for moving the slide from the second position to the first position to retract the electrode and re-compress the spring (Figure 1; 20), wherein the method of operating the device further includes the step of reloading the spring-loaded actuator by moving the slide from the second position to the first position by actuating the reload switch which will disengage the electrode from the target tissue and allow for repositioning ([¶ 0023]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/1/2022